Title: [Diary entry: 12 April 1787]
From: Washington, George
To: 

Thursday 12th. Mercury at 60 in the Morning—74 at Noon and 74 at N. Clear and Warm, wind fresh all day from the Southward. The Sun set in a bank. Rid to all the Plantatns. The Women from Dogue run had joined those at the Ferry and were working in the New Meadow—preparing it for Oats and Timothy. At French’s, the Roller w[oul]d about got over the Wheat which had been sown with grass Seeds and harrowed. At Dogue run I set my Farmer to sowing grass Seeds—Viz. Orchard red Clover, and Timothy; in the proportion the grd. adjoining (in Oats) received—viz.—4 quarts of the first—3 of the 2d. and one of the latter on the lay Wheat. The ground in places being hard, I directed the harrow to go twice over it—the last, crossing the first. Finished yesterday, sowing in drills, the ground allotted, with the New river grass seeds. At Muddy hole directed the 6th. Square which was deep plowed yesterday, to be harrowed and cross harrowed, and then, with the

Plow to be laid off into 4 feet Squares or chequers to receive the Jerusalem Artichoke. In the Neck, finished cross plowing the ground for Barley about Sundown yesterday. Cut my Ram lambs at the several Quarters to day & at the home house.